 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   JOSE ACOSTA,                                         Case No. 1:19-cv-00123-LJO-SAB

10                   Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND REFLECT
11           v.                                           VOLUNTARY DISMISSAL PURSUANT TO
                                                          RULE 41(a) OF THE FEDERAL RULES OF
12   FRESNO TRUCK WELDING, INC., et al.,                  CIVIL PROCEDURE

13                   Defendants.                          (ECF No. 12)

14

15          On May 20, 2019, a stipulation was filed dismissing this action with prejudice with each

16 party to bear its own costs and fees. In light of the stipulation of the parties, this action has been

17 terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

18 Cir. 1997), and has been dismissed with prejudice and without an award of costs or attorneys’

19 fees.
20          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

21 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

22
     IT IS SO ORDERED.
23

24 Dated:      May 21, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                      1
